DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


 Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, which papers have been placed of record in the file. Claims 1 – 13 are entitled to a priority date of September 1, 2017.


Title

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner suggests amending to incorporate the two check valve arrangement. 


Specification

The disclosure is objected to because of the following informalities: 

Page 2, Line 16: …to capable… should be corrected to …to be capable...

Page 4, Line 3: random backslash at end of Line 3 needs to be removed. 

Appropriate correction is required.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hotta et al. (hereafter “Hotta” – JP 2009-287512).

With regards to Claim 1:

Hotta discloses a scroll compressor (Figure 1) comprising: a main body (upper housing 11, intermediate housing 12); a fixed scroll (fixed scroll 20) fixedly installed in the main body; an orbiting scroll (revolving scroll 30) configured to engage with the fixed scroll and perform a relative orbiting motion, and to form a compression chamber (compression room 37) with the fixed scroll; a partition plate (discharge cover 13) disposed above the fixed scroll to separate an inside of the main body into a low-pressure portion (suction chamber 40) and a high-pressure portion (discharge chamber 38); a first check valve (valve 27) installed at a discharge port (port 23) of the fixed scroll to open and close the discharge port; and a second check valve (valve 14) installed on the partition plate to open and close an opening (port 13a) allowing communication between the low-pressure portion and the high-pressure portion.

With regards to Claim 13:

Hotta discloses while the scroll compressor is stopped, the first check valve closes the discharge port to prevent a reverse rotation in which high pressure refrigerant discharged through the discharge port flows back into the discharge port (see English translation: “when pressure inside compression space 37 rises ahead of time with operational state, pressure inside compression space 37 emission port 23 and the communication ago is above setting pressure, multiple port valve 27 is opened” – note that valve 27 is a reed valve that opens only when a certain pressure threshold is met, if the compressor is stopped, the valve closes since insufficient pressure is generated to open the valve) and the second check valve closes the opening to prevent the refrigerant in the high-pressure portion from moving to the low-pressure portion (see English translation – note valve 14 is also a reed valve and operates in the same way as valve 27 above).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hotta et al. (hereafter “Hotta” – JP 2009-287512).

With regards to Claim 2:

Hotta does not explicitly disclose a volume of a space where a high pressure is formed between the first check valve and the second check valve during operation of the scroll compressor is 20% to 200% of a total suction volume. However, as per MPEP 2144.05, where applicant has not presented any evidence of criticality of a recited range, and where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or a volume of a space (back pressure room 15) where a high pressure is formed between the first check valve and the second check valve during operation of the scroll compressor, thus teaching the general conditions of the claim. Since both valves in Hotta are reed valves that open based on reaching a threshold pressure, the opening of the second valve would at least partially be affected by the volume of the space between the valves. As pressured fluid is discharged from the first valve, it spreads along the volume of the space between the valves and thus decreases in pressure based on the volume of said space until additional fluid is discharged from the first valve to make up the pressure drop. Given this relationship, the volume of the space between the valves can also be considered a result effective variable, since varying the volume affects the pressure of the fluid in that space which would affect the opening of the second valve. Again, as per MPEP 2144.05, once a particular parameter is recognized as a result-effective variable, as done above, the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. It would have been obvious to one of ordinary skill in the art to modify the system of Hotta by optimizing the volume of the space between the valves to achieve the desired pressure in the space based on desired operations of the second valve. 


s 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hotta et al. (hereafter “Hotta” – JP 2009-287512) in view of Fujino et al. (hereafter “Fujino” – JP 2003-172275).

With regards to Claim 3:

Hotta does not explicitly disclose the first check valve moves in a vertical direction along a plurality of guides to open and close the discharge port, and the second check valve moves in the vertical direction along a plurality of guides to open and close the opening. However, these types of check valves are known in the art. Fujino teaches a scroll compressor (1, Figure 1) including a check valve (11, Figures 1, 2) opening and closing a discharge port (4b, Figure 2). The check valve moves in a vertical direction along a plurality of guides (guide bars 12, Figure 2) to open and close the discharge port (Paragraph 19: “The check valve 11 has an arcuate notch 11a at its left and right ends, and is configured such that the outer surface of the notch 11a is brought into contact with the guide rod 12 and moves up and down along the guide rod 12”). MPEP 2143B teaches it is obvious to substitute known elements for one another to yield a predictable result. In this case, both the valves of Hotta and Fujino act to prevent reverse flow through their respective scroll compressor. It would have been obvious to one of ordinary skill in the art to modify the system of Hotta by replacing each reed valve of Hotta with a check valve as shown in Fujino to yield the predictable result of preventing back flow (see Paragraph 5 of Fujino: “when the compressor 

With regards to Claim 4:

The Hotta modification of Claim 3 teaches the first check valve and the second check valve comprise a steel plate (Paragraph 21 of Fujino: “The check valve 11 is formed by sintering a powdery metal on a surface of a valve base material 11 b using a carbon steel material to form a porous sintered layer 11c, and impregnating the sintered layer 11c with a resin material 11d. To provide a scroll compressor in which a resin is surely adhered to a valve, noise can be reduced even when a check valve 11 abuts on a valve presser 13, and wear of a check valve can be prevented”). The Hotta modification does not explicitly teach the plate having a thickness of 1 mm or less. However, as per MPEP 2144.05, where applicant has not presented any evidence of criticality of a recited range, and where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In this case, the Hotta modification teaches the first check valve and the second check valve comprise a steel plate, thus teaching the general conditions of the claim. Additionally, since the valves are operated based on a pressure difference, the dimensions of the valve itself would affect its weight, and thus the amount of .


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hotta et al. (hereafter “Hotta” – JP 2009-287512) in view of Fujino et al. (hereafter “Fujino” – JP 2003-172275), further in view of Fields et al. (hereafter “Fields” – US 6227830).

With regards to Claim 5:

The Hotta modification of Claim 3 does not explicitly teach a valve seat member mounting the second check valve is attached to the partition plate and the valve seat member is attached to the partition plate by a projection welding. In both Hotta and Fujino, the valve seat is the partition plate itself. However, separately formed valve seats are known in the art. Fields (Figure 6) teaches a scroll compressor (see Figure 1) including a check valve (82, Figure 6) and a valve  is attached to the partition plate by a projection welding. However, as per MPEP 2113, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In this case, the way in which the valve seat and the partition plate are attached does not affect the structure of the product itself. 


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (hereafter “Kim” – US 2015/0369246) in view of Hotta et al. (hereafter “Hotta” – JP 2009-287512).

With regards to Claim 1:

Kim discloses a scroll compressor (Figures 2, 4) comprising: a main body (casing 110, Figure 2); a fixed scroll (fixed scroll 140, Figure 2) fixedly installed in the main body; an orbiting scroll (orbiting scroll 130, Figure 2) configured to engage with the fixed scroll and perform a relative orbiting motion, and to form a compression chamber (Paragraph 50) with the fixed scroll; a partition plate (cover 105, Figure 4) disposed above the fixed scroll to separate an inside of the main body into a low-pressure portion (suction space S, Figure 2) and a high-pressure portion (discharge space D, Figure 2); a first check valve (switching device 108, Figure 4) installed at a discharge port (discharge hole 145, Figure 3) of the fixed scroll to open and close the discharge port; and a second check valve (Paragraph 106).

Kim does not explicitly disclose the second check valve installed on the partition plate to open and close an opening allowing communication between the low-pressure portion and the high-pressure portion. Hotta, in a similar scroll compressor (Figure 1), teaches a first check valve (valve 27) installed at a discharge port (port 23) of the fixed scroll to open and close the discharge port; and a second check valve (valve 14) installed on the partition plate to open and close an opening (port 13a) allowing communication between the low-pressure portion and the high-pressure portion. Given the teachings of Hotta, it would have been obvious to one of ordinary skill in the art to modify the system of Kim by placing the second check valve on the partition plate in order to yield the . 


Claims 5, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (hereafter “Kim” – US 2015/0369246) in view of Hotta et al. (hereafter “Hotta” – JP 2009-287512), further in view of Fields et al. (hereafter “Fields” – US 6227830).

With regards to Claim 5:

The Kim modification of Claim 1 does not explicitly teach a valve seat member mounting the second check valve is attached to the partition plate and the valve seat member is attached to the partition plate by a projection welding. In both Kim and Hotta, the valve seat is the partition plate itself. However, separately formed valve seats are known in the art. Fields (Figure 6) teaches a scroll compressor (see Figure 1) including a check valve (82, Figure 6) and a valve seat member (valve plug 72, Figure 6) that is inserted into a partition plate (separator plate 70, see Figured 6 and Col. 3, Lines 51 – 64). Use of a valve seat that is separate from the partition plate itself facilitates maintenance and repair, allowing for replacement of the valve and vale seat without replacement of the partition plate. Given these teachings, it would have been obvious to one of ordinary skill in the art to modify the system of Kim as modified in Claim 1 to  is attached to the partition plate by a projection welding. However, as per MPEP 2113, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In this case, the way in which the valve seat and the partition plate are attached does not affect the structure of the product itself. 

With regards to Claim 6:

The Kim modification of Claim 5 teaches a back pressure chamber (BP, V2 in Figure 4 of Kim) is formed between the fixed scroll and the partition plate, wherein the back pressure chamber is formed by a discharge guide (back pressure plate 150, Figure 2 of Kim) provided on the fixed scroll (fixed scroll 140, Figure 2 of Kim) and a back pressure actuator (floating plate 160, Figure 2 of Kim) installed on the discharge guide to be movable in a vertical direction (Paragraphs 74, 75 of Kim). 

With regards to Claim 8:

during operation of the scroll compressor, the back pressure actuator moves upward so as to be in close contact with a lower portion of the valve seat member by a high pressure of the back pressure chamber such that the inside of the main body is separated into the high-pressure portion and the low-pressure portion, and while the scroll compressor is stopped, the back pressure actuator moves downward to be separated from the valve seat member by a low pressure of the back pressure chamber such 5 that a pressure difference is relieved inside the main body (Paragraphs 74 – 75: “In detail, while the scroll compressor 100 operates, the floating plate 160 may move upward to allow the rib 164 to contact the bottom surface of the cover 105. Thus, the rib 164 may serve as a sealing member so that the refrigerant discharged from the discharge hole 145 to pass through the intermediate discharge hole 158b does not leak into the suction space S, but rather, may be discharged into the discharge space D. On the other hand, when the scroll compressor 100 stops, the floating plate 160 may move downward to allow the rib 164 to be spaced apart from the bottom surface of the cover 105. Thus, the discharged refrigerant disposed at the cover-side may flow toward the suction space S through the space between the rib 164 and the cover 105”).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (hereafter “Kim” – US 2015/0369246) in view of Hotta et al. (hereafter “Hotta” – JP .

With regards to Claim 7:

The Kim modification of Claim 5 does not explicitly teach a hardness of the valve seat member is higher than a hardness of the back pressure actuator. (Ebara teaches scroll compressor (Figure 2) including two abutting components (valve seat 53 and fixed scroll 12, Figure 4) that have different hardness values (see English translation: “the Vickers hardness of the valve seat 53 is larger than the Vickers hardness of the fixed scroll 12. Accordingly, it is possible to reduce the real contact area between the reed valve 52 and the valve seat 53, it can be reliably reduced dynamic friction coefficient between the reed valve 52 and the valve seat 53”). Different hardness values allow for possible reduced dynamic friction, as well as reduced wear. Given the teachings of Ebara and the fact that the valve seat in the Kim modification is exposed to continual wear from movement of the valve, it would have been obvious to one of ordinary skill in the art to modify the system of Kim as modified in Claim 5 by making the valve seat from a material of a different hardness than other parts of the compressor, including the back pressure actuator, in order to account for component wear. 


s 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (hereafter “Kim” – US 2015/0369246) in view of Hotta et al. (hereafter “Hotta” – JP 2009-287512), further in view of Fields et al. (hereafter “Fields” – US 6227830), further in view of Lee et al. (hereafter “Lee” – US 2017/0306957).

With regards to Claims 9 and 10:

The Kim modification of Claim 5 teaches a sealing member (O-ring 161, Figure 4 of Kim) disposed to seal a gap between the discharge guide and the back pressure actuator to seal the back pressure chamber (Paragraph 71 of Kim), the sealing member provided in a ring shape (“O-ring”, Paragraph 71 of Kim). The Kim modification does not explicitly teach the sealing member having a rectangular cross section. However, as per MPEP 2144, the courts have held that shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape was significant. Furthermore, Lee teaches a scroll compressor (Figures 1, 2) including an O-ring seal (36, Figure 2) having a rectangular cross section (Paragraph 11 of Lee). Lee further teaches the sealing member has a cutout portion (36a, Figure 2) that is partially cut for the sealing member to be movable in the vertical direction, and the cutout portion has an inclined surface (as shown in Figure 2, see also Paragraph 11). MPEP 2143B teaches it is obvious to substitute known elements for one another in order to yield predictable results. In this case, O-rings with rectangular cross sections are . 


Allowable Subject Matter

Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Additional References

Please see attached PTO-892 form for additional references which are made of record but not relied upon for the current grounds of rejection. 

Chamber (US 5173042) – check valve 3 in Figure 1 have a valve seat 97 made out of a different material (aluminum) then the vale plate 98 (steel) for hardness/wear reasons.

Lee (KR 100259808) – Figure 1, first check valves 8a, 8b, and second check valve 11. 

Hugenroth et al. (US 6132191) – different types of check valves for scroll compressors, including various guides. 

Haller et al. (US 6457952) – scroll compressor comprising a check valve (86) arranged for move vertically about a pair of guide pins (90, see Figures 2, 3A).  


Inquiries



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Laert Dounis/
Primary Examiner, Art Unit 3746
Monday, April 5, 2021